Electronically Filed
                                                        Supreme Court
                                                        SCPW-12-0000700
                                                        23-AUG-2012
                                                        01:06 PM



                        NO. SCPW-12-0000700


            IN THE SUPREME COURT OF THE STATE OF HAWAI'I



                    CEDRIC AH SING, Petitioner,


                                  vs.


        THE HONORABLE EDWIN C. NACINO, JUDGE OF THE CIRCUIT

     COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, Respondent.


                        ORIGINAL PROCEEDING

             (CIV. NO. 1CC12-1-000496; CR. NO. 56581)


            ORDER DENYING PETITION FOR WRIT OF MANDAMUS

(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)


          Upon consideration of petitioner Cedric Ah Sing’s August

8, 2012 petition for a writ of mandamus, the papers in support and

the record, it appears that petitioner fails to demonstrate a

clear and indisputable right to relief and, therefore, is not

entitled to mandamus relief.    See Kema v. Gaddis, 91 Hawai'i 200,

204, 982 P.2d 334, 338 (1999) (A writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack

of alternative means to redress adequately the alleged wrong or

obtain the requested action).    Accordingly,
          IT IS HEREBY ORDERED that the clerk of the appellate


court shall process the petition for a writ of mandamus without


payment of the filing fee.


          IT IS FURTHER ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai'i, August 23, 2012.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama


                                     /s/ Simeon R. Acoba, Jr.


                                     /s/ Sabrina S. McKenna


                                     /s/ Richard W. Pollack





                                2